Case 1:21-cv-20862-BB Document 95 Entered on FLSD Docket 08/17/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                           Case No. 21-cv-20862-BLOOM/Otazo-Reyes

 MILLENNIUM FUNDING, INC.,
 a Nevada corporation, HUNTER
 KILLER PRODUCTIONS, INC.,
 a Nevada corporation, and VOLTAGE
 HOLDINGS, LLC, a Nevada corporation,

         Plaintiffs,

 v.

 1701 MANAGEMENT LLC, a Puerto
 Rico limited liability company,
 CHARLES MUSZYNSKI, individually,
 and DOES 1-100,

       Defendants.
 ____________________________________/

             ORDER OF DISMISSAL WITHOUT PREJUDICE ONLY AS TO
            DEFENDANT WASTE PROFESSIONALS LLC d/b/a TALISMARK

        THIS CAUSE is before the Court upon Plaintiffs’ and Defendant Waste Professionals

 LLC d/b/a Talismark’s (“Defendant”) Joint Stipulated Dismissal Without Prejudice, ECF No. [94]

 (“Stipulation”), filed on August 16, 2021. The Court has carefully reviewed the Stipulation, the

 record in this case, and is otherwise fully advised.

        Accordingly, it is ORDERED AND ADJUDGED as follows:

            1. The Stipulation, ECF No. [94], is APPROVED.

            2. The claims asserted against Defendant Waste Professionals LLC d/b/a Talismark

                are DISMISSED WITHOUT PREJUDICE.

            3. Each party shall bear its own attorneys’ fees and costs.

            4. This case shall proceed against all remaining defendants.
Case 1:21-cv-20862-BB Document 95 Entered on FLSD Docket 08/17/2021 Page 2 of 2

                                              Case No. 21-cv-20862-BLOOM/Otazo-Reyes


        DONE AND ORDERED in Chambers at Miami, Florida, on August 16, 2021.




                                                 _________________________________
                                                 BETH BLOOM
                                                 UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                          2
